SECOND AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is entered into as of November 29, 2006 between TOR Minerals
International, Inc., a Delaware corporation (“Borrower”) and BANK OF AMERICA,
N.A., a national banking association (“Lender”).  Capitalized terms used but not
defined in this Amendment have the meaning given them in the Loan Agreement
(defined below).

RECITALS

 A. Borrower and Lender entered into that certain Second Amended and Restated
    Loan Agreement dated as of December 21, 2004, as amended by that certain
    First Amendment to Second Amended and Restated Loan Agreement (“First
    Amendment”) dated as of December 13, 2005 (and as further amended, restated
    or supplemented, the “Loan Agreement”).

 B. Borrower and Lender have agreed to amend the Loan Agreement, subject to the
    terms and conditions of this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 1. Amendments to Loan Agreement.

a.        The first sentence of Section 2.A of the Loan Agreement is amended to
delete the date “October 1, 2007” where it appears and to replace it with
“October 1, 2008” so that such sentence shall read in its entirety as follows:

“Lender agrees to establish a revolving line of credit for Loans to be made to
Borrower, which shall be evidenced by the promissory note maturing October 1,
2008 (or earlier if Lender’s commitment to make Loans under the Revolving Note
is otherwise canceled or terminated in accordance with Section 7 of this
Agreement or otherwise), which is in the form attached as Exhibit A-1, to which
reference is here made for all purposes (the “Revolving Note”).”

b.       Section 4.C of the Loan Agreement is amended to delete clause (iii) in
its entirety and to replace it with “[Intentionally Omitted.]”.

2.        Conditions.  This Amendment shall be effective once each of the
following have been delivered to Lender:

a.        this Amendment executed by Borrower and Lender;

b.       a Replacement Promissory Note executed by Borrower which replaces the
Revolving Note and amends the maturity date;

c.        Officer’s Certificate from Borrower certifying as to incumbency of
officers, specimen signatures, no changes to certificate of incorporation and
bylaws since the date of the certificate delivered in connection with the First
Amendment, and resolutions adopted by the Board of Directors authorizing this
Amendment;

d.       Certificates of Existence and Good Standing of Borrower from its
jurisdiction of organization and Certificates of Good Standing and Authority to
do Business of Borrower from the State of Texas; and

e.        such other documents as Lender may reasonably request.

--------------------------------------------------------------------------------


3.        Representations and Warranties.  Borrower represents and warrants to
Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Amendment, (b) this Amendment has been
duly authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any person, governmental authority, or entity
(other than Lender) is required for this Amendment to be effective, (d) the
execution and delivery of this Amendment does not violate its organizational
documents, (e) the representations and warranties in each Loan Document to which
it is a party are true and correct in all material respects on and as of the
date of this Amendment as though made on the date of this Amendment (except to
the extent that such representations and warranties speak to a specific date),
(f) it is in full compliance with all covenants and agreements contained in each
Loan Document to which it is a party, and (g) no Event of Default has occurred
and is continuing.  The representations and warranties made in this Amendment
shall survive the execution and delivery of this Amendment.  No investigation by
Lender is required for Lender to rely on the representations and warranties in
this Amendment.

4.        Scope of Amendment; Reaffirmation; Release.  All references to the
Loan Agreement shall refer to the Loan Agreement as amended by this Amendment. 
Except as affected by this Amendment, the Loan Documents are unchanged and
continue in full force and effect.  However, in the event of any inconsistency
between the terms of the Loan Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Loan Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the Loan
Agreement.  Borrower hereby reaffirms its obligations under the Loan Documents
to which it is a party and agrees that all Loan Documents to which they are a
party remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment).  Borrower hereby releases Lender from any liability
for actions or omissions in connection with the Loan Agreement and the other
Loan Documents prior to the date of this Amendment.

5.        Miscellaneous.

a.        No Waiver of Defaults.  This Amendment does not constitute (i) a
waiver of, or a consent to, (A) any provision of the Loan Agreement or any other
Loan Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Lender’s right to insist upon future compliance with each term,
covenant, condition and provision of the Loan Documents.

b.       Form.  Each agreement, document, instrument or other writing to be
furnished to Lender under any provision of this Amendment must be in form and
substance satisfactory to Lender and its counsel.

c.        Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Loan Agreement or the other Loan Documents.

d.       Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or
reimburse Lender on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.

e.        Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.

--------------------------------------------------------------------------------


f.         Multiple Counterparts.  This Amendment may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by facsimile. 
The effectiveness of any such documents and signatures shall, subject to
applicable law, have the same force and effect as manually-signed originals and
shall be binding on Borrower and Lender.  Lender may also require that any such
documents and signatures be confirmed by a manually-signed original; provided
that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

g.       Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

h.       Arbitration.  Upon the demand of any party to this Amendment, any
dispute shall be resolved by binding arbitration as provided for in Section 11
of the Loan Agreement.

i.         Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties.  There Are
No Unwritten Oral Agreements among the Parties.

The Amendment is executed as of the date set out in the preamble to this
Amendment.

TOR MINERALS INTERNATIONAL, INC.

BY:___________________________________

BANK OF AMERICA, N.A.

BY:___________________________________



Barbara Russell
Controller and Acting Chief Financial Officer

Geri E. Landa
Vice President

--------------------------------------------------------------------------------